DETAILED ACTION
Claims 2-3, 9, and 15 are amended.
Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-7 are directed to method (i.e., a process), claims 8-13 are directed to a non-transitory computer-readable medium (i.e., manufacture), and claims 14-20 are directed to a server (i.e., apparatus). Accordingly, claims 1-20 are all within at least one of the four statutory categories.  
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable 
Representative independent claim 2 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

1. A method comprising: 
obtaining participant sentiment data including at least one of: a text conversation between a participant and an investigator in a clinical trial; a video conversation between the participant and the investigator; and the participant's social network information; 
extracting and normalizing a sentiment score from the participant sentiment data; 
generating a compliance score for the participant by using a trained regressor on at least the sentiment score; 
comparing the compliance score to a lower threshold and to a higher threshold; 
selecting an action from a decision tree, the decision tree comprising: 
in case the compliance score is less than the lower threshold, updating a principal investigator's dashboard with the compliance score; 
in case the compliance score is greater than or equal to the lower threshold and less than or equal to the higher threshold, updating the principal investigator's dashboard with a deviation alert and the compliance score; and 
in case the compliance score exceeds the higher threshold, sending a termination alert to the principal investigator's dashboard and terminating the participant's involvement in the clinical trial; and 
facilitating the action.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because predicting participant drop-out and compliance scores and managing clinical trials amounts to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because a person can practically perform the underlined limitations mentally with/without a physical aid. See MPEP 2106.04(a)(2)(III)(A).
Accordingly, the claim recites at least one abstract idea.
Furthermore, dependent claims 6-7, 13, and 19-20 further define the at least one abstract idea identified above (and thus fail to make the abstract idea any less abstract) as these claims specify generating scores for participants and comparing the scores to a threshold for termination in the clinical trial.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment 
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
1. A method comprising: 
obtaining participant sentiment data including at least one of: a text conversation between a participant and an investigator in a clinical trial; a video conversation between the participant and the investigator; and the participant's social network information; 
extracting and normalizing a sentiment score from the participant sentiment data; 
generating a compliance score for the participant by using a trained regressor on at least the sentiment score; 
comparing the compliance score to a lower threshold and to a higher threshold; 
selecting an action from a decision tree, the decision tree comprising: 
in case the compliance score is less than the lower threshold, updating a principal investigator's dashboard with the compliance score; 
in case the compliance score is greater than or equal to the lower threshold and less than or equal to the higher threshold, updating the principal investigator's dashboard with a deviation alert and the compliance score; and 
in case the compliance score exceeds the higher threshold, sending a termination alert to the principal investigator's dashboard and terminating the participant's involvement in the clinical trial; and 
facilitating the action.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of a processor, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitation of using a trained regressor, the Examiner asserts these limitations amount to more than a recitation of the words "apply it" (or an equivalent) because they attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result.
Regarding the additional limitation of obtaining participant sentiment data, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)) and is conventional as it merely consists of transmitting data over a network - See MPEP 2106.05(d)(II) i.e. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or 
For these reasons, representative independent claim 1 and analogous independent claims 8 & 14 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, claims 1, 8 & 14 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 5-7, 12-13, & 18-20 are drawn to using a trained regressor for generating a compliance score. The Examiner asserts these limitations amount to more than a recitation of the words "apply it" (or an equivalent) because they attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result.
Claims 10-11 & 16-17 are drawn to using natural language processing, facial recognition, and pitch analysis to extract a sentiment score. The Examiner asserts these limitations amount to more than a recitation of the words "apply it" (or an equivalent) because they attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result.
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, the processor amounts to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).  Regarding the additional limitation of receiving data from a terminal which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitation and determined it to not be unconventional as it merely consists of transmitting data over a network.  See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Regarding the additional limitations of collecting various types of data and outputting the data for display on a website which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and 
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01 (I). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the 
The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” - MPEP 2161.01
Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(1). The written description requirement of 35 U.S.C. 112, first paragraph applies to all claims including original claims that are part of the disclosure as filed. See MPEP 2161.01(1)
With regard to claims 1, 8, and 14, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method, CRM, or system capable of “extracting and normalizing a sentiment score from the participant sentiment data”.
The Examiner was unable to find support for the above limitations in the disclosure as a whole. The claims recite that participant sentiment data is obtained and then a sentiment score is extracted from the sentiment data. The Examiner asserts that “extracting and normalizing a sentiment score from the participant sentiment data” is described in paras. 25-28 but these paragraphs merely describe encoding, extracting, and normalizing variables that include various sentiment scores. The above referenced paragraphs do not adequately describe how the sentiment scores are actually extracted and generated from the sentiment data itself. Appropriate clarification and correction is required.
Response to Arguments
Applicant's arguments filed for claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that claims 1, 8, and 14 recites a method for managing a clinical trial to efficiently obtain valuable information about product safety and efficacy (technical result).  Examiner states that the present invention does not obtain information regarding safety or efficacy, but merely analyzes participant information and uses decision making to determine participation in clinical trials, which is not the same as safety and efficacy.
Applicant argues that claims 1, 8, and 14 attains its technical results by technological means (i.e. generating a compliance score for the participant by using a trained regressor on at least the sentiment score.”  Examiner states that the trained regressor is described in a generic manner (para. 48-49 spec; describing a general purpose computer with generic capabilities to carry out the abstract idea).
Applicant argues that claims 2-3, 9, and 15, reminder to take a medication, is a practical action that has a real world effect – it improves the person’s health according to the biochemical .
Applicant's arguments filed for claims 1-20 under 35 U.S.C. 112 have been fully considered but they are not persuasive.
Applicant states that the specification provides “examples” and “reduction to practice” of how to implement the claimed invention, specifically citing a U.S.. Patent and a commercially available software product.  Examiner states that even in the cited U.S. Patent, Examiner is unable to find support for how the sentiment scores are actually extracted and generated from the sentiment data itself.  Therefore, Examiner maintains the rejection.
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn. 
Examiner states that the primary reasons for withdrawing the prior arts is the inclusion of the limitation in the claims, which are not found in the prior art references, specifically the subject matter of generating a compliance score by using a trained regressor on the sentiment score.  This along with further limitations set forth by the claims render the application allowable over the prior art(s) of record.  Many of the prior art of record creates compliance scores, but they do not teach compliance scores using a trained regressor using a sentiment score.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Walpole et al. – U.S. Publication No. 2019/0206521
Patel et al. – U.S. Patent No. 8,909,593
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626